UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDERICK PADGETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00099-IMK-1)


Submitted:   November 5, 2010             Decided:   April 11, 2011


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Shawn Angus
Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick Padgett appeals the judgment of conviction

entered after he was found by a jury to be guilty of one count

of assaulting a person with a dangerous weapon with intent to

cause harm while a federal inmate, in violation of 18 U.S.C.

§ 113(a)(3) (2006), and one count of being a federal inmate in

possession of a prohibited object designed to be a weapon, in

violation of 18 U.S.C. §§ 1791(a)(2), (b)(3) (2006).                        Padgett

claims    the    district    court      abused   its    discretion    denying     his

motions    for    a     mistrial   and    for    a   new   trial    based   on    two

instances where the jury was informed that Padgett was currently

a federal inmate.         Finding no abuse of discretion, we affirm.

            This court reviews the district court’s denial of a

motion for a mistrial, as well as the court’s refusal to order a

new trial, for abuse of discretion.                  United States v. Wallace,

515 F.3d 327, 330 (4th Cir. 2008) (motion for mistrial); United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006) (motion for

new trial).        A mistrial should be granted if the court finds

that it has become a “manifest necessity” to stop the trial

because   of     some    event   that    would   prevent    the    defendant     from

receiving a fair trial and an impartial jury.                      See Illinois v.

Somerville, 410 U.S. 458, 461 (1973).                  A motion for a new trial

should be granted if there were substantial errors during the



                                           2
course of the trial.                See, e.g., Goodman v. Pennsylvania Tpk.

Comm’n, 293 F.3d 655, 676 (3d Cir. 2002).

             The    right      to    a   fair     trial    is    fundamental        and   the

presumption of innocence is a basic component of a fair trial.

Estelle v. Williams, 425 U.S. 501, 503 (1976).                            “[C]ourts must

be alert to factors that may undermine the fairness of the fact-

finding process.”           Id.      In order to determine the impact of a

particular      practice       or    trial      event     requires       “close    judicial

scrutiny.”         Id.    at      504.       Courts       must    rely    upon     “reason,

principle, and common human experience.”                    Id.

             We conclude there was no abuse of discretion.                                The

comments were isolated.              The jury was not constantly reminded of

Padgett’s status, see Estelle, 425 U.S. at 504, and the court

gave a limiting instruction and subsequently properly instructed

the jury on what evidence it could consider prior to reaching a

verdict.      Furthermore,           the   evidence        of    Padgett’s       guilt    was

substantial.

             Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral       argument     because        the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                              3